        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 1 of 19



Matthew L. Walters, ISB #6599
mlw@elamburke.com
Thomas J. Lloyd III, ISB #7772
tjl@elamburke.com
Elam & Burke, P.A.
251 E. Front Street, Suite 300
Post Office Box 1539
Boise, ID 83701
Telephone: (208) 343-5454
Facsimile: (208) 384-5844

Attorneys for Defendant James Hepworth


                           UNITED STATE DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 AMY EVANS, an individual,                   Case No. 1:19-cv-00380-REB

                     Plaintiff,              MEMORANDUM IN SUPPORT OF
                                             DEFENDANT JAMES HEPWORTH’S
        vs.                                  MOTION TO DISMISS OR, IN THE
                                             ALTERNATIVE, TO STAY ACTION
 JAMES HEPWORTH, an individual;
 MICHELA SWARTHOUT, an individual;
 SWARTHEP, LLC, a Wyoming limited
 Liability company; HZ GLOBAL, LLC, a
 Wyoming limited liability company; LUXE
 IMPORTS, LLC, an Idaho limited liability
 company; LUXE IMPORTS, LLC, a Montana
 limited liability company; WANTHUB, INC.,
 a Delaware corporation; TREASURE
 VALLEY POWDER COATING, LLC, an
 Idaho limited liability company; MCWORTH
 PROPERTIES, LLC, a Wyoming limited
 liability company; YUANCELA, LLC, a
 Wyoming limited liability company; CLOUD
 PEAK LAW GROUP, P.C., a Wyoming
 professional corporation; and DOES 1-10,

                     Defendants.




MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 1
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 2 of 19



       COMES NOW Defendant James Hepworth (“Hepworth”), by and through his attorneys of

record, Elam & Burke, P.A., and hereby submits this response to this Court’s December 9, 2019

Docket Entry Order [Dkt. 31] requiring that Defendant James Hepworth and Plaintiff Amy Evans

“brief whether the Court should dismiss or stay this case in light of ongoing proceedings in Idaho

State Court.” This Memorandum also serves as Hepworth’s Memorandum in support of his Motion

to Dismiss or, in the Alternative, to Stay Action, filed December 16, 2019. For the reasons and on

the authority set forth herein, Hepworth respectfully requests that the Court either dismiss or stay

this action until the final outcome of the ongoing divorce proceedings currently pending in the

Fourth Judicial District of the State of Idaho.

                                      I. INTRODUCTION

       As the Court is already aware, this action is a parallel action to ongoing litigation between

Plaintiff Amy Evans (“Plaintiff” or “Evans”) and Defendant James Hepworth, arising from a

divorce, division of marital assets, and child custody. As is evident from Plaintiff’s Complaint in

this action, the subject matter of this proceeding has its foundation entirely in that divorce

proceeding, which is ongoing and yet-unresolved. As such, Defendant Hepworth respectfully

requests that this Court either dismiss or stay this action pending resolution of the parallel

proceeding currently pending in the Fourth Judicial District of the State of Idaho, Ada County

Case No. CV DW 2015-05437, pursuant to Federal Rule of Civil Procedure 12(b)(1), the

abstention doctrine created by Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971)

and its progeny, and/or the doctrine created by Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976) and its progeny.

       In response to this Court’s Order for briefing on the issue of “whether the Court should

dismiss or stay this case in light of ongoing proceedings in Idaho State Court” (Dkt. 31), Plaintiff



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 2
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 3 of 19



filed its opening brief on December 17, 2019 [Dkt. 35], arguing that “the claims in the [federal]

RICO Case are separate and distinct from the money judgment entered against Hepworth.”

(Dkt. 35, p. 4.) In support of her attempted distinction, Plaintiff elaborates:

             The Divorce Case involves enforcement of the divorce decree and a money
             judgment entered against Hepworth as part of that enforcement. . . . The
             RICO Case derives out of federal law (and related Idaho state law) and
             relates to Hepworth and Swarthout’s fraud and deception in transferring and
             hiding assets which stemmed from the Initial Payment. The validity of the
             Divorce Case judgment is not at issue in the RICO Case.

(Dkt. 35, p. 11.) In so arguing, Plaintiff fails to recognize that the material underlying issues that

give rise to the current proceedings in the Divorce Case and to this proceeding are identical – the

underlying divorce decree between Evans and Hepworth. Indeed, Plaintiff’s attempt to avoid or

ignore this fact tellingly goes too far: In neither case is “[t]he validity of the Divorce Case

judgement . . . at issue . . . .” Rather, both cases are best characterized as efforts by the Plaintiff to

recover sums that she claims are due and owing as a result of the parties’ divorce decree. (See

Dkt. 35, p. 5 (admitting that the entire basis of this case is dependent upon the Divorce Case

“establishing the total indebtedness owed by Hepworth”).) The fact that Plaintiff attempts to draw

a distinction about the divorce decree’s validity, when such an issue does not exist in actuality in

either case, is evidence that Plaintiff’s differentiation between the two parallel proceedings is

contrived.

        Through creative pleading, Plaintiff has herein attempted to avoid acknowledging that this

proceeding is nothing more than an attempt to enforce a divorce decree in federal court while her

Petition to enforce that same judgment is already currently pending in the parallel state court

proceeding. Although Plaintiff has imaginatively crafted alternate causes of action to prematurely

pursue in federal court against Hepworth and others alleged to be in acting in concert with

Hepworth, the basis of the proceeding is the same: Plaintiff herein seeks to enforce the Divorce


MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 3
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 4 of 19



Decree that she is simultaneously attempting to enforce in state court. Such conduct should not be

condoned by this Court and, as set forth in this Memorandum, is inappropriate under several

applicable legal principles.

                                     II. BACKGROUND

       The following facts are reiterated from Plaintiff’s Verified Complaint and Demand for Jury

Trial (Dkt 1) (“Complaint”) solely for purposes of this motion and are not admissions as to any

statements or claims therein. Plaintiff and Defendant James Hepworth (“Hepworth”) were

divorced on October 29, 2015 by Judgment in Ada County Case No. CV DW 2015-05437.

(Complaint, ¶ 18). The Divorce Judgment awarded Plaintiff one-half of the C Ordinary Shares and

one-half of the D Purchase Shares in an entity known as “Redtop Holdings Limited” purchased

during Plaintiff and Hepworth’s marriage. (Complaint, ¶¶ 19-20.) Incorporated into that Judgment

is an “Agreement Regarding C and D Purchase Shares of Redtop Holdings Limited Company,”

(“Agreement”) by which Hepworth agreed to “hold in trust to [Plaintiff’s] benefit her one-half

(1/2) of the C Ordinary Shares and her one-half (1/2) of the D Purchase Shares awarded to her.”

(Complaint, ¶ 21, Exh. 1.) The Agreement also provided, among other things, that Hepworth would

give Plaintiff notice and information concerning any sale of the shares. (Complaint, ¶¶ 23, Exh. 1.)

Plaintiff thereafter alleges she “obtained a money judgment against Hepworth for the amount of

the Redtop Holdings liquidation to which she was entitled.” (Complaint, ¶ 72.) Plaintiff alleges

that “a large portion of the judgment (in excess of $300,000.00) remains unpaid with no real

likelihood of collecting from Hepworth individually as his individual assets will be exhausted.”

(Complaint, ¶ 73.) Plaintiff now seeks monetary damages related to the state court money

judgment under various theories: violation of the Uniform Voidable Transaction Act, conversion,

conspiracy, violations of the U.S. Racketeer Influenced and Corrupt Organizations Act, and



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 4
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 5 of 19



violations of the Idaho Racketeering Act. (Complaint, pp. 14-22, ¶¶ 79-121.) Prior to initiating this

proceeding, however, Plaintiff filed a Petition to Enforce Judgment of Divorce in the Ada County

divorce proceeding on April 11, 2019. (Complaint, ¶ 67.) That matter is currently scheduled for

trial on January 8, 2020.

                                       III. ARGUMENT

A. Subject Matter Jurisdiction

        Federal Rule of Civil Procedure 12(b)(1) provides a basis for this Court to dismiss an action

where it lacks subject matter jurisdiction. Unless the party asserting jurisdiction establishes that it

exists, a lack of jurisdiction is presumed. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). Accordingly, the plaintiff bears the burden of proof on a Rule 12(b)(1) motion to

dismiss for lack of subject matter jurisdiction. Sopcak v. Northern Mountain Helicopter Serv.,

52 F.3d 817, 818 (9th Cir. 1995). If a court determines that it does not have subject matter

jurisdiction, it must dismiss the claim. Fed. R. Civ. P. 12(h)(3). Attacks on subject matter

jurisdiction come in two forms—a facial attack based upon the allegations of the Complaint, and

a factual attack which goes beyond the four corners of the Complaint. See Leite v. Crane Co.,

749 F.3d 1117, 1121 (9th Cir. 2014). A facial attack accepts the truth of the plaintiff's allegations

but asserts that they are insufficient on their face to invoke federal jurisdiction. Id.

        The state divorce court has exclusive and continuing jurisdiction over the divorce decree

and the Agreement incorporated therein. Plaintiff’s complaint alleges that Hepworth owes her

money by virtue of a divorce decree issued in a concurrently pending state court action. When an

agreement, such as the Agreement in this matter, is incorporated, or “merged,” into a divorce

decree, “the right to enforce the contract through an action for breach of contract is supplanted by

the divorce court's authority to enforce its orders.” Davidson v. Soelberg, 154 Idaho 227, 230,



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 5
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 6 of 19



296 P.3d 433, 436 (Ct. App. 2013) (citing Phillips v. Phillips, 93 Idaho 384, 386, 462 P.2d 49, 51

(1969)); See Kimball v. Kimball, 83 Idaho 12, 16, 356 P.2d 919, 922 (1960); Barnedt v. Wilder,

137 Idaho 415, 418, 49 P.3d 1265, 1268 (Ct.App.2002). “Merger is the substitution of rights and

duties under the judgment or the decree for those under the agreement or cause of action sued

upon.” Kimball, 83 Idaho at 15, 356 P.2d at 921. The language used in the Complaint initiating

this federal action states that the Agreement was “specifically incorporated” into the Divorce

Judgment. (Complaint, ¶ 21). Consequently, the state divorce court has exclusive jurisdiction to

enforce the terms of the Agreement as well as its own orders related to the Agreement. See also

I.C. §§1-1603 and 1-1901.

       Importantly, despite having raised alternative causes of action in this proceeding in an

apparent effort to avoid this jurisdictional problem, Plaintiff acknowledges that she has not yet

exhausted her efforts to obtain her requested enforcement of the divorce decree (and that this case

is premature). Plaintiff argues that “[t]he establishment of Hepworth’s liability and collectability

of the judgment against Hepworth in the Divorce Case are nearly resolved, with almost all efforts

to collect the amount owed on the judgment from James Hepworth exhausted.” (Dkt. 35, p. 4

(emphasis added).) In other words, despite her attempts to distinguish this case as something other

than the enforcement of her divorce decree, Plaintiff readily admits that the sole basis for her

causes of action against Hepworth and others in this federal case is to recover amounts allegedly

due and owing from a divorce decree that she admits she has not yet allowed to reach finality in

the Divorce Case. Simply stated, she has no basis for any lawsuit against Hepworth or anyone else

in federal court if the amounts she claims are due and owing are first resolved by way of the

ongoing state court proceedings.




MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 6
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 7 of 19



B. Abstention is Appropriate Under the Younger Doctrine

        Abstention is appropriate here under the principles of equity, comity, and federalism

enunciated in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Under the

abstention doctrine created in Younger, abstention is required in noncriminal proceedings1 where

the following four requirements are met: 1) state proceedings are ongoing; 2) the proceeding

implicates important state interests; 3) the federal plaintiff is not barred from litigating federal

constitutional issues in the state proceeding; and 4) the federal court action would enjoin the

proceeding or have the practical effect of doing so, i.e., would interfere with the state proceeding

in a way that Younger disapproves. San Jose Silicon Valley Chamber of Commerce Political Action

Committee v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir.2008) (citing Gilbertson v. Albright,

381 F.3d 965 (9th Cir. 2004)). The Younger doctrine “espouse[s] a strong federal policy against

federal-court interference with pending state judicial proceedings absent extraordinary

circumstances” such as a showing of bad faith or harassment. Middlesex Cty. Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 431, 435, 102 S. Ct. 2515, 2521, 73 L. Ed. 2d 116 (1982).

Where the Younger doctrine applies, the court should dismiss the case. Id.

        First, a state proceeding is certainly ongoing. Prior to initiating this federal proceeding,

Plaintiff filed a petition in the state court divorce action to enforce the very same judgment that is

at the basis of this proceeding. That matter is scheduled for trial in January 2020. It is well

established that this Court “may take notice of proceedings in other courts, both within and without

the federal judicial system, if those proceedings have a direct relation to matters at issue.” U.S.

ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)


1
 Although Younger dealt with potential interference with state criminal proceedings, the Younger doctrine
extends to federal cases that would interfere with state civil cases and state administrative proceedings.
Ohio Civil Rights Comm'n v. Dayton Christian Sch., Inc., 477 U.S. 619, 627, 106 S.Ct. 2718, 91 L.Ed.2d
512 (1986).

MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 7
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 8 of 19



(quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir.1979)); see

Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.1989); E.I. DuPont de Nemours &

Co., Inc. v. Cullen, 791 F.2d 5, 7 (1st Cir.1986); Coney v. Smith, 738 F.2d 1199, 1200 (11th

Cir.1984); Green v. Warden, 699 F.2d 364, 369 (7th Cir.), cert. denied, 461 U.S. 960, 103 S.Ct.

2436, 77 L.Ed.2d 1321 (1983); Bryant v. Carleson, 444 F.2d 353, 357 (9th Cir.) (court took judicial

notice of proceedings and filings in other courts, including a decision of the California Supreme

Court issued while the parties’ appeal in the federal case was pending), cert. denied, 404 U.S. 967,

92 S.Ct. 344, 30 L.Ed.2d 287 (1971). The state divorce proceeding is directly related to the matters

at issue in this proceeding and may be dispositive, or at a minimum, may be a basis to stay this

matter pending its resolution. Therefore, Hepworth requests that this Court take judicial notice of

the proceedings in Ada County Case No. CV DW 2015-05437.

       Second, the importance of an implicated state interest “is measured by considering its

significance broadly, rather than by focusing on the state’s interest in the resolution of an

individual’s case.” Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 618 (9th Cir.2003) (finding

preservation of the integrity of horse racing to be an important state interest). Abstention is

necessary where the state’s implicated interest is in the execution of its basic functions in a wide

variety of civil contexts. Potrero Hills Landfill, Inc. v. Cty. of Solano, 657 F.3d 876, 884 (9th Cir.

2011); see, e.g., Ohio Civil Rights Comm'n v. Dayton Christian Schs., Inc., 477 U.S. 619, 628,

106 S.Ct. 2718, 91 L.Ed.2d 512 (1986) (recognizing state’s important interest in enforcing its

employment anti-discrimination laws through administrative proceedings); Moore v. Sims,

442 U.S. 415, 435, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979) (same for enforcing child custody laws);

Trainor, 431 U.S. at 444, 97 S.Ct. 1911 (enforcing state welfare scheme); San Jose Silicon Valley

Chamber of Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1094 (9th Cir.



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 8
         Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 9 of 19



2008) (enforcing local election regulations); Gilbertson, 381 F.3d at 983 (enforcing land-surveying

licensing provisions); Woodfeathers, Inc. v. Washington Cnty., Or., 180 F.3d 1017, 1021 (9th Cir.

1999) (enforcing solid waste disposal and recycling ordinance); San Remo Hotel v. City and Cnty.

of S.F., 145 F.3d 1095, 1104 (9th Cir.1998) (enforcing land-use and zoning ordinances); World

Famous Drinking Emporium, Inc. v. City of Tempe, 820 F.2d 1079, 1083 (9th Cir.1987) (enforcing

nuisance laws); Worldwide Church of God, Inc. v. State of Cal., 623 F.2d 613, 616 (9th Cir. 1980)

(per curiam) (investigating charitable trust fraud pursuant to state Attorney General's supervisory

authority). Specifically relevant to this matter, states have important interests in “administering

certain aspects of their judicial systems,” such as “enforcing the orders and judgments of the States’

courts.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 2, 107 S. Ct. 1519, 1521, 95 L. Ed. 2d 1 (1987)

(“[f]ederal injunctions in such cases would interfere with the execution of state judgments on

grounds that challenge the very process by which those judgments were obtained.”). The Ninth

Circuit has recognized that:

       [t]he strong state interest in domestic relations matters, the superior competence of
       state courts in settling family disputes because regulation and supervision of
       domestic relations within their borders is entrusted to the states, and the possibility
       of incompatible federal and state court decrees in cases of continuing judicial
       supervision by the state makes federal abstention in these cases appropriate.

Coats v. Woods, 819 F.2d 236, 237 (9th Cir. 1987) (quoting Peterson v. Babbitt, 708 F.2d 465,

466 (9th Cir. 1983)). Here, the state divorce court’s ability to enforce its own decree is a recognized

“important state interest” warranting abstention.

       The third prong of the Younger doctrine test requires only a showing that “the federal

plaintiff is not barred from litigating federal constitutional issues in the state proceeding.”

Gilbertson, 381 F.3d at 969 n.4. Plaintiff here has not raised any claims premised on federal

constitutional grounds. Plaintiff’s claim for damages is directly based upon the allegedly unpaid



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 9
            Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 10 of 19



portion of the Agreement. The state divorce court’s resolution of Plaintiff’s pending enforcement

petition will conclusively address the claims she has raised in this proceeding.

        The fourth Younger prong requires a showing that the federal suit would interfere with the

ongoing state proceeding, for instance, by enjoining or have the practical effect of enjoining the

state proceeding. Gilbertson, 381 F.3d at 978. As noted in the discussion pertaining to jurisdiction,

supra, the divorce court currently has exclusive jurisdiction over the Divorce Judgment and the

incorporated Agreement. As such, any determinations by this Court pertaining to the Agreement

would undoubtedly interfere with the ongoing state divorce proceeding.

        Pursuant to Younger and its progeny, this Court should abstain from hearing Plaintiff’s

claims because there is an ongoing state proceeding that implicates important state interests, this

federal action would interfere with that proceeding, and there are no federal constitutional claims

at issue.

C. Dismissal is Warranted Under the Colorado River Doctrine2

        The factors outlined in Colorado River Water Conservation District v. United States,

424 U.S. 800, 817 (1976) likewise weigh in favor of abstention. Pursuant to the Colorado River

doctrine, abstention is appropriate where there are concurrent state and federal lawsuits that are

substantially similar and where abstention would promote “[w]ise judicial administration, given

regard to conservation of judicial resources and comprehensive disposition of litigation.” Id.

        “The threshold question in deciding whether Colorado River abstention is appropriate is



2
  Although Defendant Hepworth refers herein to the Colorado River doctrine as an “abstention” doctrine,
it is important to note that the Supreme Court has rejected the abstention categorization for this doctrine:
“Unlike abstention, which rests on “regard for federal-state relations” and “considerations of proper
constitutional adjudication,” Colorado River rests on “considerations of ‘[w]ise judicial administration,
giving regard to conservation of judicial resources and comprehensive disposition of litigation.’” Colorado
River, 424 U.S. at 817, 96 S.Ct. at 1246 (quoting Kerotest Manufacturing Co. v. C–O–Two Fire Equipment
Co., 342 U.S. 180, 183, 72 S.Ct. 219, 221, 96 L.Ed. 200 (1952)).

MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 10
        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 11 of 19



whether there are parallel federal and state suits.” ScripsAmerica, Inc. v. Ironridge Glob. LLC,

56 F. Supp. 3d 1121, 1147 (C.D. Cal. 2014) (quoting Chase Brexton Health Services, Inc. v.

Maryland, 411 F.3d 457, 463 (4th Cir.2005)). In the Ninth Circuit, exact parallelism between the

two suits “is not required. It is enough if the proceedings are ‘substantially similar.’” Nakash v.

Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989). “Suits need not be identical to be parallel, and the

mere presence of additional parties or issues in one of the cases will not necessarily preclude a

finding that they are parallel.” Enfission, Inc. v. Leaver, 408 F. Supp. 2d 1093, 1097 (W.D. Wash.

2005). Rather, suits are parallel when they involve substantially the same facts and issues, name

the same pertinent parties,3 and the federal court is confident the state litigation will resolve the

federal litigation. Id.; see Montanore Minerals Corp. v. Bakie, 867 F.3d 1160, 1170 (9th Cir. 2017),

as amended on denial of reh'g and reh'g en banc (Oct. 18, 2017) (citing Nakash, 882 F.2d at

1416-1417).

        The two proceedings between Amy Evans and Hepworth are parallel under these governing

standards. The claims asserted by Plaintiff in this federal proceeding are entirely dependent on the

terms of the Agreement and are simply another mechanism that Plaintiff is attempting to enforce

the terms thereof. Again, in Idaho, enforcement of that Agreement, which was merged into the

divorce decree, is within the exclusive jurisdiction of the state divorce court. Davidson, 154 Idaho

at 230, 296 P.3d at 436. Once the Agreement is enforced, Plaintiff’s claims herein, against any

defendant, are no longer cognizable as pled.

        In fact, while this federal action proceeds, Plaintiff simultaneously continues to work

towards enforcement of the Agreement in the parallel state proceeding. Hepworth underwent a



3
  As to pertinent parties, Defendant Hepworth refers the Court to the pending motions to dismiss filed in
this matter by Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports, LLC (ID),
Luxe Imports, LLC (MT), McWorth Properties, LLC, and Cloud Peak Law Group, P.C.

MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 11
        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 12 of 19



Debtor’s Examination in the state court proceeding on Friday, December 20, 2019, pursuant to the

state court’s order following a motion from Plaintiff. Title 11 of the Idaho Code provides an avenue

through which a judgment creditor may obtain discovery after a judgment has been entered in a

matter, such as that entered in favor of Plaintiff in the state divorce proceeding. See Wechsler v.

Wechsler, 162 Idaho 900, 909, 407 P.3d 214, 223 (2017). For instance, a debtor’s examination is

warranted under Idaho Code § 11-501:

       [w]hen an execution against property of the judgment debtor . . . is returned
       unsatisfied in whole or in part, the judgment creditor, at any time after such return
       is made, is entitled to an order from the judge of the court requiring such judgment
       debtor to appear and answer upon oath concerning his property.

Title 11 provides the state divorce court with additional tools to enforce its judgments. See e.g.,

Idaho Code § 11-508 (disobedience of a trial court’s orders pertaining to the enforcement of

judgments in civil actions may result in being held in contempt of court). During the debtor’s

examination conducted on December 20th in the Divorce Case, Plaintiff’s counsel (who are the

same counsel as represent her in this federal case) inquired into several areas that are specifically

identified in Plaintiff’s Complaint in this action (Dkt. 1) as providing the basis for her causes of

action alleged herein, including but not limited to: the vehicles identified in paragraphs 42 through

59 of Plaintiff’s Complaint, the several businesses named in and identified throughout Plaintiff’s

Complaint, certain monetary transfers alleged in the Plaintiff’s Complaint, and the Redtop

Holdings shares about which Plaintiff begins the factual allegations of her Complaint (¶ 19). If

Plaintiff’s assertion were true that the issues in these two proceedings are distinct and not parallel,

there would have been no reason for Plaintiff to inquire about issues raised in this federal case

during a debtor’s exam ordered in the Divorce Case. Plaintiff, apparently finding the state divorce

court’s tools for enforcing its own judgments insufficient, seeks to enforce that judgment from an

additional angle: the parallel federal proceeding. Success in both proceedings would result in


MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 12
        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 13 of 19



double recovery for Plaintiff of the unpaid portion of the divorce court judgment. Plaintiff’s

arguments to avoid dismissal of this federal case are belied by her own conduct in the Divorce

Case.

        The Ninth Circuit has recognized eight non-exhaustive factors for assessing whether a

Colorado River stay or dismissal is appropriate where parallel actions are pending: (1) which court

first assumed jurisdiction over any property at stake; (2) the inconvenience of the federal forum;

(3) the desire to avoid piecemeal litigation; (4) the order in which the forums obtained jurisdiction;

(5) whether federal law or state law provides the rule of decision on the merits; (6) whether the

state court proceedings can adequately protect the rights of the federal litigants; (7) the desire to

avoid forum shopping; and (8) whether the state court proceedings will resolve all issues before

the federal court. R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 978–79 (9th Cir. 2011).

        Because Plaintiff seeks monetary damages based upon an alleged breach of the Agreement

and because both forums are located in Boise, Idaho, the first two factors are not significant to this

analysis.

        Third, the parallel actions between Plaintiff and Hepworth will involve duplicated efforts

between the two tribunals that could result in differing results. “Piecemeal litigation occurs when

different tribunals consider the same issue, thereby duplicating efforts and possibly reaching

different results.” Am. Int'l Underwriters, (Philippines), Inc. v. Cont'l Ins. Co., 843 F.2d 1253,

1258 (9th Cir.1988). A case must raise a “special concern about piecemeal litigation,” which can

be remedied by staying or dismissing the federal proceeding. Travelers Indem. Co. v. Madonna,

914 F.2d 1364, 1369 (9th Cir.1990); see Moses H. Cone Memorial Hospital v. Mercury

Construction Corp., 460 U.S. 1, 20-21, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983). Both this matter

and the parallel state divorce action consider the same Agreement. Whether Hepworth is liable



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 13
           Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 14 of 19



under any of Plaintiff’s theories asserted in this matter necessarily depends on whether he breached

the terms of the Divorce Judgment and incorporated Agreement. Hepworth certainly has the

opportunity to present defenses in either matter, and neither tribunal is bound by the other’s

determination (pending a final judgment).

          Regarding the fourth and fifth factors, the state divorce court was the first to obtain

jurisdiction over the Agreement that is the basis for Plaintiff’s federal claims and that court has

exclusive jurisdiction over enforcement of that Agreement. Plaintiff argues that none of the claims

in the RICO case arise out of the state divorce proceeding,4 however, that is patently incorrect. All

of Plaintiff’s claims in this matter arise out of the state divorce proceeding, which includes the

Agreement that was merged into the divorce decree. (See Complaint, ¶¶ 19-21, 23, 67, 72-73.)

Plaintiff has simply framed her endeavor to enforce the state divorce court judgment as a federal

claim.

          When forum shopping, it could certainly prove advantageous if Plaintiff, or any party to a

divorce decree, could proceed outside of a still-pending state divorce proceeding to seek

enforcement of a divorce judgment. See Nakash, 882 F.2d at 1417 (“[a]pparently, after three and

one-half years, Nakash has become dissatisfied with the state court and now seeks a new forum

for their claims. We have no interest in encouraging this practice.”)

          If Plaintiff is successful in her petition to enforce the judgment in the state divorce

proceeding, she will no longer have a claim for damages, i.e. unpaid portions of the state court

judgment. Further, federal courts generally have accorded preclusive effect to issues decided by

state courts. Allen v. McCurry, 449 U.S. 90, 95–96, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980). The

resolution of the state court proceeding will necessarily give rise to such issue preclusion.



4
    (Brief in Opposition to Dismissal or Stay of Federal Proceedings, p. 14.)

MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 14
           Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 15 of 19



“Res judicata and collateral estoppel not only reduce unnecessary litigation and foster reliance on

adjudication, but also promote the comity between state and federal courts that has been recognized

as a bulwark of the federal system.” Carroll v. Wilson McColl & Rasmussen, No. CV 08-22-CWD,

2010 WL 1904779, at *4 (D. Idaho May 11, 2010) (citing Younger, 401 U.S. at 43–45, 91).

Additionally, because the state divorce court has exclusive jurisdiction over the subject matter of

Plaintiff’s claims, any judgment or order related to the enforcement of the Agreement would be

void. United States v. DeMott, No. CR00-79-S-EJL, 2008 WL 1914727, at *2 (D. Idaho Apr. 29,

2008); See Tomlin v. McDaniel, 865 F.2d 209, 210 (9th Cir.1988). Based on the foregoing,

dismissal of this proceeding in favor of the parallel state divorce proceeding would promote

“[w]ise judicial administration, given regard to conservation of judicial resources and

comprehensive disposition of litigation.” Colorado River, 424 U.S. at 817 (quoting Kerotest Mfg.

Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180, 183, 72 S.Ct. 219, 221, 96 L.Ed. 200, 203

(1952)).

D. Alternatively, a Stay is Warranted Under the Colorado River Doctrine.

         “Although Federal courts have the unflagging obligation . . . to exercise the jurisdiction

given them,” Colorado River, 424 U.S. at 817, the Ninth Circuit has observed that this statement

“somewhat overstates the law because in certain circumstances, a federal court may stay its

proceedings in deference to pending state proceedings,” Nakash v. Marciano, 882 F.2d 1411, 1415

(9th Cir. 1989). See Sea Prestigio, LLC v. M/Y Triton, 787 F. Supp. 2d 1116, 1118 (S.D. Cal.

2011).

         Plaintiff notes in her recent briefing to the Court that the presence of federal-law issues

must be a major consideration when analyzing whether abstention under Colorado River is

appropriate. (Brief in Opposition to Dismissal or Stay of Federal Proceedings, p. 16.); See Moses



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 15
        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 16 of 19



H. Cone Mem’l Hosp., 460 U.S. at 26, 103 S. Ct. at 942, 74 L. Ed. 2d 765. However, the Colorado

River doctrine provides federal courts with the option to stay a parallel proceeding even where

federal-law issues may not be addressed in the state court proceeding. “The Supreme Court has

strongly hinted that invocation of Colorado River is contingent on keeping the federal forum open

if necessary.” Attwood v. Mendocino Coast Dist. Hosp., 886 F.2d 241, 243–44 (9th Cir. 1989); See

San Carlos Apache Tribe, 463 U.S. at 570 n. 21, 103 S.Ct. at 3215 n. 21, 77 L.Ed.2d 837 (“resort

to the federal forum should remain available if warranted”). Even where a district court finds that

some claims are not cognizable in a parallel state proceeding, the court must stay those claims

pending resolution of the parallel state proceeding. See Deakins v. Monaghan, 484 U.S. 193,

108 S.Ct. 523, 98 L.Ed.2d 529 (1988). This “allows a parallel state proceeding to go forward

without interference from its federal sibling, while enforcing the duty of federal courts to assume

jurisdiction where jurisdiction properly exists.” Id. at 202–03, 108 S.Ct. 523 (internal quotation

marks omitted). Where “monetary relief cannot be redressed in the state proceeding,” “damages

actions should be stayed until the state proceedings are completed.” Gilbertson, 381 F.3d at 968

(citing Deakins, 484 U.S. at 202-203, 108 S.Ct. 523).

        In a matter with some similarities to this litigation, after balancing the Colorado River

factors, the U.S. District Court for the Central District of California in ScripsAmerica, Inc. stayed

the plaintiff’s claims for breach of contract, breach of the covenant/tortious bad faith, and

declaratory relief.

        In sum, Scrips’ state law claims in this action are nearly identical to the issues it
        raised in opposition to Ironridge’s application for an order enforcing the stipulation
        and compelling the issuance of 1.6 million additional shares of Scrips stock. That
        application was filed, was decided on the merits in the trial court, and was appealed
        before this action was commenced. Final decision of the state court action will
        resolve whether Ironridge breached the express terms of the stipulation and/or the
        covenant of good faith and fair dealing implied therein. That determination will
        resolve whether Scrips must issue the additional 1.6 million shares that are the


MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 16
          Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 17 of 19



          subject of the enforcement order, and/or other shares in the future pursuant to the
          formula in the stipulation. Exercising jurisdiction over Scrips’ breach of contract,
          breach of implied covenant/tortious bad faith and declaratory relief claims would
          therefore result in needlessly duplicative effort and present the potential for
          conflicting state and federal judgments on the same issues. While there is no strong
          federal policy against piecemeal litigation in this instance, there is some indication
          that Scrips filed this action to forum shop following an adverse ruling by the state
          trial court.

56 F. Supp. 3d at 1156. By staying this proceeding, this Court would allow the state divorce court

to enforce its own orders, while also remaining available to hear any claims not resolved by that

state divorce proceeding.

E. This Court has the Discretionary Authority to Decline Jurisdiction.

          Finally, even if this Court determines it is not required to abstain from exercising

jurisdiction, the Court may do so in its discretion. A court has discretionary authority to decline

jurisdiction over certain categories of domestic relations cases, including those where “a plaintiff

has commenced a federal action to enforce a state court status decree.” McIntyre v. McIntyre,

771 F.2d 1316, 1318 (9th Cir. 1985) (citing Bennett v. Bennett, 682 F.2d 1039, 1042–44 (D.C. Cir.

1982)).

          Federal judges have used various doctrinal mechanisms to refrain from intruding
          into the uncharted waters of state domestic relations law. As the Court explained in
          Ankenbrandt v. Richards, courts have often avoided such an intrusion by invoking
          the “domestic relations exception” to federal jurisdiction under the diversity statute.
          504 U.S. 689, 693, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992). Other courts have
          extended the exception to federal question jurisdiction. See, e.g., Jones v. Brennan,
          465 F.3d 304, 306–08 (7th Cir.2006). And others have invoked abstention doctrines
          to avoid state-law domestic relations issues. See, e.g., Moore v. Sims, 442 U.S. 415,
          423–35, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979); Coats v. Woods, 819 F.2d 236, 237
          (9th Cir.1987) (“This case, while raising constitutional issues, is at its core a child
          custody dispute.”); Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir.1983) (“There
          is no subject matter jurisdiction over these types of domestic disputes.”).

Latta v. Otter, 779 F.3d 902, 912–13 (9th Cir. 2015) (O’Scannlain, J., dissenting) (footnotes

omitted).



MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 17
        Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 18 of 19



                                      IV. CONCLUSION

       Based upon the legal principles raised herein, and pursuant to Federal Rule of Civil

Procedure 12(b)(1), the Younger doctrine, and/or the Colorado River abstention doctrine, it is

appropriate for this Court to dismiss this action, or alternatively, to stay this action pending

resolution of the parallel state action in the Fourth Judicial District of the State of Idaho, Ada

County Case No. CV DW 2015-05437. Despite her best efforts, Plaintiff has been unable to

articulate how the enforcement of her divorce decree in state court does not prohibit this Court

from employing alternate means to enforce that same divorce decree in federal court. To the

contrary, federal law mandates that the Court defer to the state court in this ongoing divorce

proceeding and refuse to interfere with that parallel proceeding. As such, Hepworth respectfully

requests that this Court either dismiss this action in its entirety or, in the alternative, stay these

proceedings until such time as Plaintiff has fully exhausted her efforts in state court to enforce that

court’s order.


DATED this 26th day December, 2019.

                                                       ELAM & BURKE, P.A.


                                                         /s/ Thomas J. Lloyd III
                                                       By: Matthew L. Walters, of the firm
                                                            Thomas J. Lloyd III, of the firm
                                                            Attorneys for Defendant
                                                            James Hepworth




MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 18
          Case 1:19-cv-00380-DCN Document 37 Filed 12/26/19 Page 19 of 19



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of December, 2019, a true and correct copy of
the foregoing document was filed with the Clerk of the Court using the CM/ECF System which
sent a Notice of Electronic Filing to the following persons:

 Matthew T. Christensen                        mtc@angstman.com
 Branden M. Huckstep                           bmh@angstman.com
 ANGSTMAN JOHNSON

 Attorneys for Plaintiff

 Kevin Eugene Dinius                           kdinius@diniuslaw.com
 Sarah Louise Hallock-Jayne                    shallockjayne@diniuslaw.com
 DINIUS & ASSOCIATES, PLLC

 Attorneys for Defendants Michela Swarthout;
 Swarthep, LLC; HZ Global, LLC; Luxe
 Imports, LLC (ID); Luxe Imports, LLC (MT);
 and McWorth Properties, LLC

 Brent O. Roche                                brent@racineolson.com
 Nathan R. Palmer                              nathan@racineolson.com
 RACINE OLSON, PLLP

 Attorneys for Defendant Cloud Peak Law
 Group, P.C.


                                                   /s/ Thomas J. Lloyd III
                                                 Thomas J. Lloyd III
4849-3922-4238, v. 3




MEMORANDUM IN SUPPORT OF DEFENDANT JAMES HEPWORTH’S MOTION TO DISMISS OR,
IN THE ALTERNATIVE, STAY ACTION - 19
